Title: From George Washington to Jonathan Trumbull, Sr., 7 October 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp Pawlins Mill [Pa.] 7th Oct. 1777

I have the Honor to transmit you an account of an Action between the American Army and that of the British laying at Germantown upon the morning of the 4th inst. Having obtained information of the situation of the Enemy we determined to endeavour to do something by way of surprize—We accordingly marched all night and reached the Town by break of day. We attacked upon two Quarters, upon both of which we were successful; but the morning was so exceedingly foggy that we could not see the Confusion the Enemy were in and the advantage we had gained, and fearing to push too far through a strong Village we retired after an engagement of two hours, bringing off all our Artillery with us. We did not know till after the affair was over, how near we were to gaining a compleat Victory; but we have since learned from Deserters and others that have come out, that preparations were making to retreat to Chester. While the Action lasted it was pretty severe. Our loss will amount, in killed and wounded, to upwards of three hundred. What that of the Enemy is we do not exactly know; but one Deserter tells us, that when he came away the returns amounted to upwards of seven hundred, among which are Genl Agnew killed and Sr William Erskine badly wounded. Other accounts say, that upwards of two hundred Waggons went into Philadelphia loaded with wounded.

If this is true their loss is more than the Deserter mentions—Upon the whole our men are in high Spirits and much pleased with the fortune of the day though not so compleatly lucky as could have been wished. I have the Honor to be Sir your most obedient humble Servant

Go: Washington

